May 3, 1996           [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                                                                                

No. 95-2276

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                       FARRELL SUTHERLAND,

                      Defendant, Appellant.

                                                                                                

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

             [Hon. Gene Carter, U.S. District Judge]                                                             

                                                                                                

                              Before

                      Cyr, Boudin and Lynch,

                         Circuit Judges.                                                 

                                                                                                

   Robert A. Levine, with whom Law  Offices of Robert A. Levine  was                                                                         
on brief for appellant.
   F. Mark Terison,  Assistant United States Attorney, with whom Jay                                                                              
P. McCloskey, United States Attorney, was on brief for appellee.                    

                                                                                                

                                                                                                

          Per Curiam.  Defendant  Farrell Sutherland, who entered                    Per Curiam.                              

conditional  guilty pleas  to two  bank robbery  charges, see  18                                                                       

U.S.C.    2113(a), appeals  the adverse suppression  rulings upon

which his pleas were conditioned.  See Fed. R. Crim. P. 11(a)(2).                                                

We affirm.

          Sutherland claims that the police did not have probable

cause to arrest him on March 18, 1995, after stopping the taxi in

which he and  a female companion were traveling  to Massachusetts

following  a bank robbery in Portland, Maine.  The district court

made supportable findings that:  (i) the bank robbery  investiga-

tion  had  focused on  the  passengers  in this  particular  taxi

because bank surveillance photographs, and an eyewitness  report,

revealed  that Sutherland  had  committed two  bank robberies  in

Portland,  the  most recent  having been  at  9:00 a.m.  the same

morning;  (ii) an  ABC taxi  had been dispatched  to Sutherland's

Portland residence  around 11:00 a.m. to  transport Sutherland   

and a female companion  suspected of assisting him in  an earlier

Portland bank  robbery    to  Lynn, Massachusetts; and  (iii) the

Portland  police  had  notified  the  Massachusetts  State Police

("MSP")  to  stop the  taxi,  and  provided a  specific  physical

description of Sutherland, including  items of his clothing (grey

or white sweatshirt  and black leather jacket), together with the

information that he  had obtained  $2,460 in $20  bills from  the

bank robbery earlier that day. 

          Upon stopping the taxi, which contained two passengers,

a male  and a female, the MSP observed a black leather jacket and

                                2

a grey sweatshirt inside the vehicle.  The male passenger matched

the physical description provided by the Portland police.1  

          We  review  the district  court's factual  findings for

clear  error, see United States  v. Martinez-Molina, 64 F.3d 719,                                                             

726 (1st Cir. 1995), whereas its ultimate  legal determination as

to whether a  given set  of facts established  probable cause  is

subject to plenary review,  see United States v. Zapata,  18 F.3d                                                                 

971, 975 (1st Cir. 1994).  There is probable cause for a warrant-

less arrest  if "the  facts and  circumstances within  [the offi-

cer[s']] knowledge and of which [they] had reasonably trustworthy

information  were sufficient  to  warrant a  prudent [person]  in

believing that the [defendant]  had committed . . .  an offense."

Alexis v. McDonald's Restaurants of Mass., Inc., 67 F.3d 341, 349                                                         

(1st Cir. 1995) (some brackets in original).  These findings were

sufficient  to  support  the district  court's  "probable  cause"

ruling.2 

          Sutherland next claims that his post-Miranda confession                                                                
                                                  

     1Furthermore, after the two passengers were removed from the
vehicle, the  female immediately  consented  to a  search of  her
purse, which  was found to contain  $2,300 in $20 bills.   As the
district court considered  the evidence seized from  the purse in
arriving at its probable cause determination, it implicitly found
that the consensual search preceded Sutherland's arrest.  We find
no  clear error.  See  United States v.  Martinez-Molina, 64 F.3d                                                                  
719, 726 (1st Cir. 1995).  

     2Appellant vigorously insists that  the search of his person
which occurred  at roadside,  after  the police  pulled down  his
trousers  to  inhibit his  movement, invalidated  his warrantless
arrest.   We  have  been presented  with  no reasoned  basis  for
concluding that  a brief roadside protective  search for weapons,
see Terry  v. Ohio, 392 U.S. 1,  26 (1968), undermined the arrest                                                                           
itself,  particularly  since  the  roadside  search  disclosed no                
evidence. 

                                3

was involuntary, since he was undergoing heroin withdrawal at the

time, such that  a promise  the police made  to provide him  with

methadone treatment was tantamount to coercion.  An unimpeachable

district court finding  conclusively undermines the  involuntari-

ness  claim.  After  hearing conflicting testimony  as to whether

Sutherland  had  been promised  methadone  treatments, the  court

accepted the version  provided by  the police.   Thus, there  can

have been no clear error.   United States v. Valle, 72  F.3d 210,                                                            

214 (1st Cir. 1995) (trial judge's credibility choice between two

plausible versions of the events cannot be clearly erroneous).  

          Affirmed.                    Affirmed                            

                                4